DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see pages 5-6 of the amendment, filed 05/24/22, with respect to the rejection(s) of claim(s) 1 and 12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of previously cited US 11,062,588 to Galin et al.
Additionally, the amendments have obviated the rejections under 35 USC 112(b) presented in the previous Office action and those rejections are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, at line 10, recites, “at least one processor configured to perform one or more operations…” (emphasis added) and then lists three operations: “storing the monitored temperatures,” “determining a relationship,” and “determining an estimate temperature.” The steps of “storing the monitored temperatures” and “determining a relationship” as recited can apparently be performed independently of each other, while the step of “determining an estimate temperature” appears to require the preceding step of “determining a relationship.”  It is unclear whether the claim is intended to encompass a system wherein the processor is configured to perform all of these steps, or at least one, and if so whether all steps can be performed in isolation, or if any require any of the other steps. Because the metes and bounds of the clam are unclear, the claim is rendered indefinite.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8, 10-17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Pub. WO2012/007194 to Wibben in view of US 8,977,401 to Poulsen, in further view of WIPO Pub. WO 2016/206692 to Caponetti, and in further view of US 11,062,588 to Galin et al.
Regarding claim 1, Wibben teaches a motor of a pitch drive mechanism of a rotor blade of a wind turbine (see translation abstract), including monitoring, via at least one sensor, an actual temperature of the motor (translation pg. 2, ll. 8-15).
Wibben fails to teach a method of for estimating a temperature, the method comprising: monitoring, via at least one sensor, an actual temperature and at least one additional operating condition of the motor during a normal operating period of the wind turbine; storing, via a pitch controller, the monitored temperatures and the monitored additional operating conditions of the motor for the normal operating period; determining a relationship between the monitored temperatures and the monitored additional operating conditions of the motor for the normal operating period; and, in the event that the sensor fails to operate, determining, via the pitch controller, an estimated temperature of the motor based on the relationship, or that the relationship is determined during the normal operating period preceding the failure.
Poulsen teaches a method of for estimating a temperature, the method comprising: monitoring one additional operating condition of a component during a normal operating period of the wind turbine (col. 8, ll. 27-31); storing monitored temperatures and the monitored additional operating conditions of the motor for the normal operating period (via the thermal model, Fig. 4a-4b); determining a relationship between the monitored temperatures and the monitored additional operating conditions of the motor for the normal operating period (via the thermal model, Fig. 4a-4b).
Wibben teaches that pitch control motors of wind turbine are sensitive to temperatures (translation pg. 2, ll. 8-15).  Poulsen is also directed to wind turbine components which are sensitive to temperature changes (abstract).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wibben by measuring a different parameter of the wind turbine in order to determine the temperature of the motor as taught by Poulsen as a combination of prior art elements to achieve the predictable result of determining temperature using easily measured parameters (Poulsen col. 4, ll. 24-37).
Caponetti teaches a method of monitoring wind turbine components wherein, when a temperature sensor fails, an alternate temperature measurement is used (pg. 6, ll. 28 to pg. 7, ll. 7).
Caponetti further teaches that the failure of a temperature sensor can adversely affect the systems which rely on the temperature measurements and it is therefore useful to have an alternate method of determining a temperature (pg. 1, ll. 26-28).  Because Wibben also teaches monitoring the temperature of a wind turbine component (translation pg. 2, ll. 8-15), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wibben by using an alternate method of determining temperature in the event of a sensor failure as taught by Caponetti in order to not adversely affect wind turbine systems (Caponetti pg. 1, ll. 26-28).  
Galin teaches a method of monitoring the temperature of an electrical system (abstract) for a wind turbine (col. 1, ll. 5-13), including determining the relationship between the monitored temperatures and other monitored parameters the motor for the normal operating period wherein the relationship is determined during the normal operating period (col. 15, ll. 21-40).
Galin also teaches that temperature monitoring can be particularly necessary in wind turbine systems (col. 1, ll. 5-21), and that using logic circuitry to monitor said temperatures can safer and more cost-effective (col. 1, ll. 5-21).  Because Wibben as modified by Poulsen and Caponetti also teaches monitoring temperatures of wind turbine components, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wibben as modified by Poulsen and Caponetti by using the logic circuits of Galin in order to more efficiently monitor the component temperatures (Galin col. 1, ll. 5-21).

Regarding independent claim 12, Wibben as modified by Poulsen, Caponetti, and Galin teach the method as claimed in claim 1 and therefore, for the same reasons provided in the rejection of claim 1, teach the system arranged to perform said method as claimed in claim 12, including a pitch system for a wind turbine (Wibben abstract), the pitch system comprising: a pitch drive motor comprising an armature and a shunt field winding (Wibben translation pg. 3, ll. 35-39); at least one sensor configured for monitoring an actual temperature (Wibben translation pg. 2, ll. 8-15) and at least one additional operating condition of the shunt field winding during a normal operating period of the wind turbine (Poulsen col. 8, ll. 27-31); a converter communicatively coupled to the pitch dive motor so as to drive the armature (Wibben 26); and, a pitch controller (Wibben 46/49) communicatively coupled to the at least one sensor, the pitch controller comprising at least one processor configured to perform one or more operations (Wibben claim 20), the one or more operations comprising: storing the monitored temperatures and the monitored additional operating conditions of the motor for the normal operating period (via Poulsen’s thermal model, Fig. 4a-4b); determining a relationship between the monitored temperatures and the monitored additional operating conditions of the motor for the normal operating period (Poulsen thermal model); and, in the event that the sensor fails to operate, determining an estimated temperature of the motor based on the relationship (Caponetti pg. 6, ll. 28 to pg. 7, ll. 7), wherein the relationship is determined during the normal operating period (Galin col. 15, ll. 21-40).
Regarding dependent claims 2-6, 8-11, and 13-15, Wibben as modified by Poulsen, Caponetti, and Galin teaches the methods of claim 1 and system of claim 12 (see above),
wherein the actual temperature and the estimated temperature of the motor each represent a shunt field temperature of a shunt field winding of the motor (Poulsen col. 1, ll. 60-66, Caponetti pg. 6, ll. 28 to pg. 7, ll. 7) (claims 2, 14),
wherein the at least one additional operating condition of the motor comprises at least one of a shunt field resistance, a shunt field current, a shunt field voltage, an armature current, an armature voltage, a motor speed, or combinations thereof (Poulsen col. 4, ll. 24-37) (claims 3, 15),
performing a statistical analysis on the monitored temperatures and the monitored resistances of the motor for the normal operating period (Galin col. 14, ll. 62 to col. 15, ll. 10) (claim 4),
wherein the statistical analysis comprises a regression analysis (Galin col. 14, ll. 62 to col. 15, ll. 10)  (claim 5),
	wherein determining the relationship between the monitored temperatures and the monitored additional operating conditions of the motor for the normal operating period further comprises: determining, via machine learning, the relationship between the monitored temperatures and the monitored additional operating conditions of the motor for the normal operating period for multiple power cycles until a predetermined temperature rise of the motor is reached (Galin col. 14, ll. 62 to col. 15, ll. 10)  (claim 6),
	further comprising: generating a transfer function between the monitored temperatures and the monitored additional operating conditions of the motor for the normal operating period; and determining, via the pitch controller, the estimated temperature of the motor based on the transfer function if the sensor fails (Poulsen col. 4, ll. 14-23) (claim 8),
further comprising updating the transfer function during the normal operating period of the wind turbine (Galin col. 15, ll. 21-39) (claim 9),
wherein the sensor failing to operate is caused by at least one of a fault or an open switch (Caponetti pg. 6, ll. 28 - pg. 7, ll. 7) (claim 10),
further comprising generating, via the pitch controller, an alarm signal in the event that the sensor fails to operate (Caponetti pg. 10, ll. 28-35) (claim 11),
wherein the at least one sensor comprises a resistance temperature detector (RTD) (Poulsen col. 2, ll. 15-22) (claim 13),
further comprising: comparing the estimated temperature with a present temperature limit of the motor; and, determining an accuracy of the transfer function based on the comparison (Caponetti pg. 10, ll. 28-35) (claim 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/               Examiner, Art Unit 3745     

/KENNETH BOMBERG/               Supervisory Patent Examiner, Art Unit 3745